ALD-016                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1863
                                       ___________

                                   HASAN SHAREEF,
                                             Appellant

                                             v.

       CAPTAIN MOORE; WARDEN DEMORE; ASST. WARDEN FEMALE;
    SGT. BLUMMING; CAPTAIN ZENTS; SGT. WAGNER; WARDEN SNEDDON;
         MICHAEL SCUILLIO; JEFFREY KENGERSKI; MARK BOWMAN;
         MAJOR BATSTER; DA OFFICE; WILLIAM T. FULLERTON, Judge;
                         OFFICER BRIAN PALKO
                  ____________________________________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-01494)
               Magistrate Judge: Honorable Lisa P. Lenihan (by consent)
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 22, 2020

           Before: MCKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

                              (Opinion filed: April 22, 2021)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       In October 2018, Appellant Hasan Shareef, a prisoner proceeding pro se, filed an

action under 42 U.S.C. § 1983, naming as defendants several officials from Butler

County Prison, the Butler County District Attorney’s Office, Officer Palko, and Butler

County Judge Fullerton. Shareef filed an amended complaint, which was ultimately

deemed to be the operative filing.1 His complaint and amended complaint are difficult to

follow, but he generally alleged that his property and legal papers were destroyed while

he was housed in Butler County Prison, that the Butler County District Attorney’s Office

and Officer Palko were responsible for his false arrest, and that Judge Fullerton acted

improperly with regard to a warrant for his arrest. The District Court, acting through a

Magistrate Judge on the parties’ consent, granted the defendants’ motions to dismiss for

failure to state a claim, and Shareef timely appealed. For the reasons stated below, we

will affirm the District Court’s dismissal of the action.

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over

the grant of a motion to dismiss pursuant to Rule 12(b)(6). See Newark Cab Ass’n v.

City of Newark, 901 F.3d 146, 151 (3d Cir. 2018). To survive a motion to dismiss, a

complaint “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotation marks omitted). We accept all factual allegations in the complaint as true and


1
  Shareef was subsequently given several opportunities to amend his complaint but failed
to comply with court orders in his attempts to do so. The District Court did not abuse its
discretion in denying Shareef’s requests to amend his complaint. Lake v. Arnold, 232
F.3d 360, 373 (3d Cir. 2000).
                                              2
construe those facts in the light most favorable to the plaintiff. Fleisher v. Standard Ins.

Co., 679 F.3d 116, 120 (3d Cir. 2012). We also construe Shareef’s pro se complaint

liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). We may

summarily affirm if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       For substantially the reasons given in the District Court’s opinion, we will affirm.

As explained by the District Court, accepting as true Shareef’s allegations that his

property and legal papers were destroyed by Butler County Prison officials, Shareef

received due process because he had access to and took advantage of an adequate post-

deprivation remedy—the Pennsylvania D.O.C.’s grievance procedure. See Monroe v.

Beard, 536 F.3d 198, 209-10 (3d Cir. 2008) (per curiam) (holding that prison officials

that confiscated inmate legal materials did not violate the Due Process Clause in part

because Pennsylvania D.O.C.’s grievance procedure provided an adequate post-

deprivation remedy); Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410, 422 (3d Cir.

2000) (holding that the “plaintiff had an adequate postdeprivation remedy in the

grievance program”). Furthermore, Shareef availed himself of another postdeprivation

remedy by filing a motion in his criminal action seeking the return of his property. See

Revell v. Port Auth. of N.Y., N.J., 598 F.3d 128, 139 (3d Cir. 2010) (“[Plaintiff] has

failed to explain why New Jersey’s state procedures to recover wrongfully seized

property, such as the ability to move in the criminal action for return of his property or

the ability to file a separate action for a writ of replevin, are insufficient.”); cf. Hudson v.



                                               3
Palmer, 468 U.S. 517, 535 (1984) (recognizing that state tort actions may provide an

adequate postdeprivation remedy).

       To the extent that Shareef intended to bring an access-to-courts claim based on the

alleged destruction of his legal papers, this claim failed as well because he failed to

identify a nonfrivolous or arguable legal claim he lost, or what was contained in his

destroyed legal documents and how the destroyed documents would had led to a different

outcome. See Christopher v. Harbury, 536 U.S. 403, 415-16 (2002); Lewis v. Casey,

518 U.S. 343, 351 (1996) (holding that a prisoner must show an actual injury to state a

claim for denial of access to courts).

       With regard to Shareef’s false arrest claim, the District Court properly concluded

that it was time-barred. Section 1983 claims are subject to Pennsylvania’s two-year

statute of limitations. Bougher v. Univ. of Pittsburgh, 882 F.2d 74, 78-79 (3d Cir. 1989).

For a claim of false arrest, the limitations period begins to run when the plaintiff is

detained pursuant to legal process. Wallace v. Kato, 549 U.S. 384, 389-90 (2007).

Shareef’s allegations and other filings demonstrate that he was arrested and appeared for

a preliminary hearing in May 2016, over two years before he initiated this action, in

October 2018. Therefore, the District Court did not err in dismissing Shareef’s false

arrest claim as time-barred. Furthermore, Shareef’s complaints contain no allegations

that the Bucks County District Attorney’s Office initiated a plan, policy or custom that

violated Shareef’s constitutional rights, and the District Attorney’s Office was therefore




                                              4
properly dismissed. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Reitz v.

Cnty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997).2

       Finally, the District Court correctly held that Judge Fullerton was entitled to

judicial immunity against Shareef’s allegations, which clearly pertained to actions taken

in his judicial capacity. See Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000)

(citing Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam)).

       For the foregoing reasons, we will summarily affirm the District Court’s order

granting the defendants’ motions to dismiss and dismissing this action.




2
 We note that the Buck County District Attorney’s Office was listed as a defendant in the
complaint, but not in the amended complaint.
                                             5